EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Young on 10/08/2021.

The specification has been amended as follows:
[0017] Dynamic keys may be used for the secondary encryption bit field re-encoding and shuffling techniques or other encryption algorithms whereby the key data is taken from the composite pseudo-random number generator array. Because MetaEncrypt can use keys of varying size, some or the output of the pseudo-random number generator arrays might not be used for encryption and will not affect the output cipher text. Therefore, the amount of data taken from the composite pseudo-random number generator array depends on key data and not solely on the amount of plain text data being encrypted. The same file encrypted with a different key or starting at a different cycle count with the same key may thereby use a different number of cycles of the composite pseudo-random number generator array. 
[0018] Some output from the composite pseudo-random number generator array may also occasionally be discarded. The amount discarded is determined from a prior pseudo-random number generator output and thus is derived from key data. Discarding output means that some of the output of the generator will not be observable by directly affecting the output cipher text without the performance penalty of using a dynamic key.

The claims have been amended as follows: 

7-26	(Canceled)

27.	(New) One or more computer-readable storage media storing computer-executable instructions for decrypting a computer-readable cipher file which, when executed by one or more processors disposed in a computing device, cause the computing device to:
	provide a decryption engine with a variably sized operating state, wherein the decryption engine includes static data handling components and extended data handling components comprising respective pseudo-random number generators configured in a variably sized array;
	utilize data associated with a key in the decryption engine, wherein the key data is variably sized;
configure the decryption engine state to be sized to be at least as large as the utilized key data;
allocate an amount of the key data for handling by the static data handling components;
	allocate at least a portion of a remaining amount of the key data for handling among the extended data handling components; 
utilize the extended data handling components for primary decryption of the computer-readable cipher file; and
utilize the static data handling components for secondary decryption of the computer-readable cipher file.

28.	(New) The one or more computer-readable storage media of claim 27 in which one or more of the pseudo-random number generators comprise a composite pseudo-random number generator including a linear congruential pseudo-random number generator and an additive lagged Fibonacci pseudo-random number generator.

29.	(New) The one or more computer-readable storage media of claim 28 in which one or more of the pseudo-random number generators include a selector configured to select either the linear congruential pseudo-random number generator or the additive lagged Fibonacci pseudo-random number generator to produce an output.

30.	(New) The one or more computer-readable storage media of claim 28 in which one or more of the pseudo-random number generators include a shuffle buffer configured to perform a modulus computation of an input value with a size of the shuffle buffer to thereby obscure calculation of the input value, the input value being derived from the key data.

31.	(New) The one or more computer-readable storage media of claim 27 in which the static data handling components comprise a bit-field shuffle table.

32.	(New) The one or more computer-readable storage media of claim 27 in which the static data handling components comprise a bit-field re-encode table.

33.	(New) A computing device configured for decrypting a computer-readable cipher file, comprising:
	one or more processors; and
	one or more computer-readable memory devices storing instructions which, when executed by the one or more processors, cause the computing device to:
	provide a decryption engine with a variably sized operating state, wherein the decryption engine includes static data handling components and extended data handling components comprising respective pseudo-random number generators configured in a variably sized array;
	utilize data associated with a key in the decryption engine, wherein the key data is variably sized;
configure the decryption engine state to be sized to be at least as large as the utilized key data;
allocate an amount of the key data for handling by the static data handling components;

utilize the extended data handling components for primary decryption of the computer-readable cipher file; and
utilize the static data handling components for secondary decryption of the computer-readable cipher file.

34.	(New) The computing device of claim 33 in which one or more of the pseudo-random number generators comprise a composite pseudo-random number generator including a linear congruential pseudo-random number generator and an additive lagged Fibonacci pseudo-random number generator.

35.	(New) The computing device of claim 34 in which one or more of the pseudo-random number generators include a selector configured to select either the linear congruential pseudo-random number generator or the additive lagged Fibonacci pseudo-random number generator to produce an output.

36.	(New) The computing device of claim 34 in which one or more of the pseudo-random number generators include a shuffle buffer configured to perform a modulus computation of an input value with a size of the shuffle buffer to thereby obscure calculation of the input value, the input value being derived from the key data.

37.	(New) The computing device of claim 33 in which the static data handling components comprise a bit-field shuffle table.

38.	(New) The computing device of claim 33 in which the static data handling components comprise a bit-field re-encode table.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance. The prior art of record fails to teach “allocating an amount of the key data for handling by the static 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DINH whose telephone number is (571)272-3802. The examiner can normally be reached Mon-Fri: 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on 469-295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/MINH DINH/Primary Examiner, Art Unit 2432